Casey, J. (dissenting).
The “seqr negative declaration” issued by the Planning Board of the Town of Rockland provides as follows: “With respect to the potential problem of pollution resulting from septic systems which will be used to service the one family houses that are expected to be built, 'perc tests’ have been performed on each lot by a licensed professional New York State engineer. The location for each septic system is designated on the proposed subdivision map. Specific design standards, which exceed the minimum standards required by the New York State Dept, of Health, are specifically set forth for each lot on the proposed subdivision map and it is required that all such septic systems be 'constructed under the supervision of a licensed professional engineer’. The Planning Board is satisfied that these measures will minimize, if not eliminate, any potential adverse environmental impacts from the project.”
*88The subdivision map as finally approved by the Planning Board contains substantially the same design details and requirements for septic systems as the proposed subdivision map referred to in the negative declaration, including the requirement that any construction of septic systems be supervised by a licensed professional engineer to ensure compliance with all relevant Department of Health requirements. Accordingly, the Planning Board acted rationally in discharging its duty to ensure that "on-site systems shall be provided in accordance with criteria set forth by the Department of Health”, as required by the relevant subdivision regulations. Supreme Court’s judgment dismissing the petition should, therefore, be aifirmed.
Weiss and Harvey, JJ., concur with Yesawich, Jr., J.; Casey, J., and Mahoney, P. J., dissent in a separate opinion by Casey, J.
Ordered that the judgment is reversed, on the law, without costs, petition granted and matter remitted to the Planning Board of the Town of Rockland for further proceedings not inconsistent with this court’s decision.